277 F.2d 802
James Malcolm BEARDEN, Appellant,v.UNITED STATES of America, Appellee.
No. 18036.
United States Court of Appeals Fifth Circuit.
April 22, 1960.

James M. Roberts, Atlanta, Ga., for appellant.
Charles D. Read, Jr., U. S. Atty., Atlanta, Ga., John W. Stokes, Jr., J. Robert Sparks, Asst. U. S. Attys., Atlanta, Ga., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of conviction under a one count indictment charging the defendant with wilfully failing and refusing to render a correct return of the disposition of 183 100-pound bags of sugar in violation of Sections 5213 and 5609, Title 26, U.S.Code.* The main contention is that the defendant was entitled to a judgment of acquittal on the ground of insufficiency of the evidence. We think that there was adequate evidence to support the jury's verdict. We find no reversible error in the Court's charge. The judgment is


2
Affirmed.



Notes:


*
 Now 26 U.S.C.A. (I.R.C.1954) §§ 5291, 5605